                       Case 4:19-cr-00541-DPM Document 17 Filed 05/12/21 Page 1 of 5
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet l



                                     UNITED STATES DISTRICT COURT
                                                         Eastern District of Arkansas

             UNITED STATES OF AMERICA                                   ))   JUDGMENT IN A CRIMINAL CASE
                                V.                                      )    (For Revocation of Probation or Supervise'f1t!.~    D
                                                                        )                                       U.S. DISTRICT COURT
                       Genesis Latimer                                  )                                   EASTERN DISTRICT ARKANSAS
                                                                        )    Case No. 4:19-cr-541-DPM
                                                                        )                                              MAY 12 2021
                                                                             USM No. 26519-081
                                                                        )                                                            CK,CLERK
                                                                        )    De en Clow
                                                                                                    Deti
THE DEFENDANT:                                                                                                                        DEP CLERK

~ admitted guilt to violation of condition(s)           _M_a_n_d~••_S_t_d_._&_S~p_e_c_.___ of the term of supervision.
~ was found in violation of condition(s) count(s) Mand. & Spec.                        after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number             Nature of Violation                                                                   Violation Ended
1--2 (Mand. & Spec.)          Using a controlled substance, a Grade C Violation                                    01/26/2021

3 (Std. 2)                      Failing to report as directed, a Grade C Violation                                 03/31/2021

4 (Spec. 2)                     Failing to comply with drug testing, a Grade C Violation                           04/15/2021

                                                                     (continued)

       The defendant is sentenced as provided in pages 2 through _ _5__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
econormc circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 5788                                                      05/11/2021
                                                                                               Date of Imposition of Judgment
Defendant's Year of Birth:           1990

City and State of Defendant's Residence:
Little Rock, Arkansas
                                                                             D.P. Marshall Jr.                     United States District Judge
                                                                                                     Name and Title of Judge



                                                                                                                Date
                       Case 4:19-cr-00541-DPM Document 17 Filed 05/12/21 Page 2 of 5
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet IA

                                                                                           Judgment-Page _   _,,,,2_    of   -~5~_
DEFENDANT: Genesis Latimer
CASE NUMBER: 4:19-cr-541-DPM

                                                   ADDITIONAL VIOLATIONS

                                                                                                                        Violation
Violation Number                Nature of Violation                                                                    Concluded
5--6 (Spec.)                    Faiiling to comply with drug and mental-health treatment, a Grade C Violation          03/24/2021
                       Case 4:19-cr-00541-DPM Document 17 Filed 05/12/21 Page 3 of 5
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 3 - Supervised Release
                                                                                                 Judgment-Page _ _3__ of          5
DEFENDANT: Genesis Latimer
CASE NUMBER: 4:19-cr-541-DPM
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 supervision extended by 6 months to 16 March 2022.




                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                     substance abuse. (check ifapplicable)
4.     • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check ifapplicable)
5.     l!f You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
           where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     • You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                       Case 4:19-cr-00541-DPM Document 17 Filed 05/12/21 Page 4 of 5
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 3A- Supervised Release
                                                                                               Judgment-Page      4     of _ _5_ _
DEFENDANT: Genesis Latim~r
CASE NUMBER: 4:19-cr-541-DPM

                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
    your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
    different time frame.
2.  After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
    and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.  You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
    from the court or the probation officer.
4.  You must answer truthfully the questions asked by your probation officer.
5.  You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
    notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
    officer within 72 hours of becoming aware of a change or expected change.
6.  You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
    officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
    from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
    officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
    or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
    probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
    officer within 72 hours of becoming aware of a change or expected change.
8.  You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
    been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
    permission of the probation officer.
9.  If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
    that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
    nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
    without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
    may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
    contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                        Date
                         Case 4:19-cr-00541-DPM Document 17 Filed 05/12/21 Page 5 of 5
  AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                          Sheet 3D- Supervised Release
                                                                                        Judgment-Page   _5__   of _ _5___
 DEFENDANT: Genesis Latimer
 CASE NUMBER: 4:19-cr-541-DPM

                                        SPECIAL CONDITIONS OF SUPERVISION
S1) Latimer must not use, possess, ingest, or market CBD oil or THC in any form.

S2) Latimer must submit to drug/alcohol testing, as directed by the U.S. Probation Office.

S3) Latimer must refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and
accuracy of any prohibited substance testing that is required as a condition of supervision.

S4) Latimer must participate in and successfully complete a mental-health treatment program, under a copyament plan,
as directed by the U.S. Probation Office, take any mental-health medications as prescribed, and not possess or consume
alcohol, nor freqent business where alcohol is the chief item of order, during the course of treatment or medication.

S5) Latimer must apply all monies received from income tax refunds, lottery winnings, judgments, or anticipated or
unexpected financial gains to the outstanding Court-ordered financial obligations. Latimer must immediately notify the
probation officer of the receipt of any indicated monies.

S6) Latimer must be placed on the Statefinder and Treasury Offset programs, requiring any state and federal tax refunds
to be intercepted for purposes of Court-ordered financial obligations.

S7) Latimer must notify the U.S. Probation Office and the Office of the United States Attorney of any material change in
her economic circumstances that might affect her ability to pay Court-ordered financial obligations. Latimer must also
notify the U.S. Probation Office and the Office of the United States Attorney of any loss of employment, or increase or
decrease in income.

S8) During the next four months, Latimer must serve four weekends in intermittent confinement. The United States
Probation Office must coordinate scheduling and designation with the Bureau of Prisons or the United States Marshals
Service, as appropriate, and notify Latimer about when to report to serve each weekend. Unless facility rules require
otherwise, the Court suggests surrender at 5:00 p.m. on Friday and release at 5:00 p.m. on Sunday. The Court further
recommends that this confinement be served at the Pualski County Regional Detention Facility, or the available facility
closest to Little Rock, Arkansas.

S9) As a supplement to Standard Condition 2, Latimer must call her supervising officer at least once per week.
